 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 385 
In the House of Representatives, U. S.,

June 9, 2009
 
RESOLUTION 
Celebrating the life of Millard Fuller, a life which provides all the evidence one needs to believe in the power of the human spirit to inspire hope and lift the burdens of poverty and despair from the shoulders of one’s fellow man. 
 
 
Whereas Mr. Millard Fuller, as the founder of Habitat for Humanity and as a dedicated citizen, displayed extraordinary commitment, selflessness, and benevolence throughout a lifetime of philanthropy and goodwill; 
Whereas Mr. Fuller, despite achieving financial success by which he could live out the rest of his life in well-earned comfort, instead chose to devote himself to a cause greater than himself, abandoning his fortune for a life of service; 
Whereas this commitment was most profoundly manifested in the establishment of Habitat for Humanity in Americus, Georgia, an organization whose core principle was, in Millard Fuller’s own words, “To make it socially, morally, politically and religiously unacceptable to have substandard housing and homelessness”; 
Whereas Habitat for Humanity has, since its founding in 1976, and with the help of countless volunteers, constructed over 300,000 homes for 1,500,000 of the world’s less fortunate, providing hope that would otherwise be lost and promise that would otherwise lay unrealized; 
Whereas Habitat for Humanity’s success has left an enduring mark of progress on the world, an achievement facilitated by Millard Fuller’s leadership and commitment to a higher ideal, to a more empathetic and noble world, and to a vision of what can be achieved when a united people extend their hands in selfless service; 
Whereas Mr. Fuller’s life has been previously and deservedly honored by President William Jefferson Clinton, who awarded him the Nation’s highest civilian honor, the Presidential Medal of Freedom in 1996; and 
Whereas Millard Fuller passed away on February 3, 2009, leaving behind a loving wife, Linda Fuller, a proud family, and a world filled with inexhaustible gratitude: Now, therefore, be it 
 
That the House of Representatives— 
(1)celebrates the life of Millard Fuller, a life which provides all the evidence one needs to believe in the power of the human spirit to inspire hope and lift the burdens of poverty and despair from the shoulders of one’s fellow man; 
(2)honors Millard Fuller for three decades of leadership and service through Habitat for Humanity, and the millions he and his organization have inspired to embrace a passion for the good and the just; and 
(3)urges the people of the United States to recognize and pay tribute to Millard Fuller’s life and legacy of service by carrying on his vision for a kinder, gentler world, following the example he so emphatically set.  
 
Lorraine C. Miller,Clerk.
